                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION
                             NO: 4:20-CR-45-lD


UNITED STATES OF AMERICA,                  )
                                           )
              v.                           )      ORDER TO SEAL
                                           )
JAJUAN RASHAD HARRELL,                     )
     Defendant.                            )
                                           )
                                           )

       Upon motion of the defendant, by and through counsel, it is hereby ORDERED that

docket entry No. 41 and its accompanying Order be sealed.

       It is FURTHER ORDERED that the Clerk provide copies of the filed sealed

documents to Defendant's Counsel.

       SO ORDERED this _a__ day of March, 2021.

                                       ~     [\ -e ,I .u)
                                    THE ONORABLE JAMES C. DEVER, III
                                    UNITED STATES DISTRICT COURT JUDGE




      Case 4:20-cr-00045-D Document 43 Filed 03/08/21 Page 1 of 1
